DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11-12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (US Patent Publication No. 2016/0041804). 
With reference to claim 1, Wan discloses a display method for a wearable device comprising at least two touch screen display areas (see paragraphs 21-22; Fig. 1), the display method comprising:
displaying current content on a first screen display area that has been turned on (see paragraphs 21-22); and
adjusting the current content displayed on the first screen display area according to a touch event on a second screen display area that has not been turned on (see paragraphs 139-140), wherein the at least two touch screen display areas comprise the first screen display area and the second screen display area (see paragraphs 21-22).

With reference to claim 9, Wan discloses the display method according to claim 1, wherein Wan further discloses that the touch event comprises at least one of: a sliding event, a tap event, or a long press event (see paragraph 80).

With reference to claim 11, Wan discloses the display method according to claim 1, and further discloses in case a designated action of a user is detected, turning on all the screen display areas to display the current content together (see paragraph 79).

With reference to claims 12 and 19, Wan discloses the display method according to claim 1, and further discloses a wearable device, wherein the wearable device comprises: a processor; a storage configured to store instructions executable by the processor (see paragraphs 162-164); and at least two touchable screen display areas (see paragraphs 79-80); wherein the processor is configured to perform the display method (see paragraphs 162-164).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 10, 13-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wan as applied to claim 1 above, and further in view of Yamano et al. (US  Patent Publication No. 2015/0213580; hereinafter Yamano).
	With reference to claims 2 and 13, Wan discloses the display method according to claim 1 or 12, however fails to disclose the first and second screen display area are located on different planes as recited.
Yamano discloses a bracelet-type terminal (20) having a first display unit (22) and a second display unit (26) (see paragraph 52; Fig. 3), wherein positions of the first screen display area (22) and the second screen display area (26) satisfy that: when a user wears the wearable device (20), the first screen display area (22) and the second screen display area (26) are not located on the same plane simultaneously (see paragraph 53; Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of display areas similar to that which is taught by Yamano to be carried out in a device similar to that which is taught by Wan to thereby provide an alternative configuration thereby providing increase viewing abilities based on the posture of the user (see Yamano; paragraph 3).

With reference to claims 3, 14, and 20, Wan and Yamano disclose the display method according to claim 2, 13, or 19, wherein Wan further discloses the wearable device further comprises an inertial sensor (see paragraph 75); and wherein the display method further comprises: before turning on the first screen display area: determining a target action of the user according to data collected by the inertial sensor (see paragraph 75); and determining, according to the target action, a screen display area corresponding to a sight range (81-83) of the user from the at least two touch screen display areas as the first screen display area (see paragraphs 76-78; Figs. 8A-C).

With reference to claim 4, Wan and Yamano disclose the display method according to claim 3, wherein Yamano further discloses determining a display direction of the current content according to the target action, and adjusting the current content based on the display direction, the display direction being a horizontal direction or a vertical direction (see paragraphs 59, 67-68, 78-79; Figs. 3, 5, 6).

With reference to claims 7 and 17, Wan and Yamano disclose the display method according to claim 3 or 12, wherein Yamano further discloses that while turning on the first screen display area, activating the second screen display area that has not been turned on (in teaching execution of the Mailer APP, wherein the second display is turned on by usage of the first screen; see paragraphs 86-87; Fig. 9).

With reference to claim 10, Wan discloses the display method according to claim 1, and while teaching touch input (see paragraph 80), there fails to be disclosure of adjusting as recited.
Yamano discloses wherein the adjusting the current content displayed on the first screen display area comprises: controlling scrolling of the content displayed on the first screen display area; or switching the content displayed on the first screen display area (in teaching selection of an image to be displayed from a plurality of image icons; see Fig. 12).
Therefore it would have been obvious to one of ordinary skill in the art to allow adjustment of input displayed on the display screen similar to that which is taught by Yamano to be carried out in a device similar to that which is taught by Wan to thereby applying a known technique to a known method to yield predictable results.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wan and Yamano as applied to claim 2 or 13 above, and further in view of Ishii (US Patent Publication No. 2010/0238280).
With reference to claims 5 and 15, Wan and Yamano disclose the display method according to claim 2 or 13, wherein Yamano further discloses the usage of a microphone as an input device (208) (see paragraph 141, Fig. 20), however fails to disclose voice signals to determine a display area as recited.
Ishii discloses a multiple display system which comprises at least two audio collection units (MIC and voice recognition unit) (see paragraph 59; Fig. 7) corresponding to the at least two touch screen display areas (image display unit 1-n); and wherein the display method further comprises:
before turning on the first screen display area, determining an audio collection unit nearest to a sound source according to voice signals collected by all the at least two audio collection units, so as to determine a corresponding screen display area as the first screen display area (see paragraph 61).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of audio collection units for activation of a display area similar to that which is taught by Ishii to be carried out in a device similar to that which is taught by Wan and Yamano to thereby automatically activating the display device without complicated manipulation (see Ishii; paragraph 63).


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wan as applied to claim 1 or 12 above, and further in view of Benko et al. (US Patent Publication No. 2010/0302137; hereinafter Benko).
With reference to claims 6 and 16, Wan discloses the display method according to claim 1 or 12, including truing on a display screen based on a touch event (see paragraphs 139-140); however fails to disclose the usage of an electromyography sensor as recited. 
Benko discloses a wearable device (104) configured to provide gesture data comprises an electromyography sensor (see paragraph 20, 26, 28); and wherein the display method further comprises: in response to the data collected by the electromyography sensor meeting a preset condition, turning on the first screen display area (in teaching various interactive applications; see paragraph 34), the preset condition comprising data representing that a current action of a user is a clenching action (in teaching detection of muscle displacement in a number of gestures of the users arm, hand, and/or fingers; see paragraph 20, 26).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an electromyography sensor similar to that which is taught by Benko to be carried out in a device similar to that which is taught by Wan to thereby provide a simple substitution of known parts to yield predictable results.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wan as applied to claim 1 or 12 above, and further in view of Kim (US Patent Publication No. 2014/0152594).
With reference to claims 8 and 18, Wan discloses the display method according to claim 1 or 12, and while Yamano discloses two display areas capable of receiving touch inputs, wherein the touch events comprising events triggered on all of the at least two touch screens (see paragraphs 50, 52, 86), there fails to be disclosure of processing multiple touch events in sequence as recited.
Kim discloses a mobile terminal (100) having a touch display surface (140) wherein when multiple touch events (user input; 130) are received (see paragraph 36), processing the multiple touch events in sequence based on preset touch event response priorities of the touch screen display area, so as to adjust the current content displayed on the screen display area (see paragraphs 94-95 (Figs. 3, 8).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of processing multiple touch events similar to that which is taught by Kim to be carried out in a device similar to that which is taught by Wan to thereby distinguishing the touch input for providing functionality of the device (see Kim; paragraph 7). 



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE et al. (US2017/0186132) discloses a flexible device to be worn on the wrist of the user, wherein the active display region includes a main region and a subregion, which is changed based on the position of the user’s wrist (see paragraphs 110-123; Figs. 4-9).
WAN et al. (US2015/0378662) discloses a wearable device having a first and second display region, wherein the device includes turning on a first display to be in a working state while the second display is off and vice-versa (see abstract; 109-118; Figs. 6, 26, 30-32).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625